Citation Nr: 1539376	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-12 073	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for status post radio-ulna left forearm fracture with limitation of flexion/extension.

3.  Entitlement to a rating in excess of 10 percent for tendinitis, status post right elbow epicondylitis.

4.  Entitlement to a compensable rating (prior to March 5, 2014) for allergic rhinitis and sinusitis and to separate ratings in excess of 10 percent (from March 5, 2014) for allergic rhinitis and sinusitis.

5.  Entitlement to a compensable rating (prior to March 5, 2014) and a rating in excess of 10 percent (from March 5, 2014) for gastroesophageal reflux disease (GERD).

6.  Entitlement to a compensable rating for status post left tympanic membrane injury, laceration of left ear, re-attachment surgery of the left ear, hole in the left cochlear, and drainage of perilymph fluid of the left ear with scar (left tympanic membrane disability).

7.  Entitlement to a compensable rating for scar on left forearm.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1990 to May 1995, from January 2004 to August 2004, from December 2004 to April 2005, and from May 2005 to December 2005; he also had additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  On the Veteran's May 2012 VA Form 9, he requested a hearing before the Board; however, in a statement received later in May 2012, he withdrew such request.  An October 2014 rating decision granted a 10 percent rating for allergic rhinitis (effective March 5, 2014); granted a separate 10 percent rating under Code 6513 for maxillary and frontal sinusitis (effective March 5, 2014); and granted a 10 percent rating for GERD (effective March 5, 2014).  However, as those awards did not represent a total grant of benefits sought, both "stages" of these ratings are on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of whether new and material evidence has been received to reopen claims of service connection for traumatic brain injury (TBI) and for sleep apnea have been raised by the record (on an April 2015 VA Form 21-526EZ, located in VBMS), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of an increased rating for tendinitis, status post right elbow epicondylitis, and a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability in either ear at any time during the period of claim.

2.  Prior to March 5, 2014, the Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension is shown to have been characterized by pain, with flexion of the left elbow greater than 90 degrees and extension of the left elbow no more than 6 degrees; no ankylosis, other impairment of flail joint, joint fracture, false flail joint, false movement, or impairment of supination or pronation is shown.

3.  From March 5, 2014, the Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension is shown to be characterized by pain, with flexion of the left elbow limited to 75 degrees (when considering anticipated additional loss of motion after repetitive use) and extension of the left elbow no more than 15 degrees; no ankylosis, other impairment of flail joint, joint fracture, false flail joint, or false movement is shown, and impairment of supination or pronation has been separately rated.

4.  Prior to March 5, 2014, the Veteran's allergic rhinitis and sinusitis is shown to have been characterized by sinus congestion; but not productive of greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction of the nasal passage on one side, or polyps.

5.  From March 5, 2014, the Veteran's allergic rhinitis is shown to be characterized by sinus congestion and productive of greater than 50 percent obstruction of the nasal passage on both sides; but not productive of complete obstruction of the nasal passage on one side or polyps.

6.  From March 5, 2014, the Veteran's maxillary and frontal sinusitis is shown to be characterized by no more than three to six non-incapacitating episodes per year; incapacitating episodes and sinus surgery are not shown.

7.  Prior to March 5, 2014, the Veteran's GERD is shown to have been productive of at least two of the following symptoms: persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, and melena (with no anemia); but not productive of all of these symptoms at once, and not productive of vomiting, material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

8.  From March 5, 2014, the Veteran's GERD is shown to be productive of all of these symptoms at once: persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain, productive of considerable impairment of health; but not productive of vomiting, material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

9.  Prior to March 5, 2014, the Veteran's left tympanic membrane disability is shown to have been productive of a scar behind his left ear which was neither painful nor unstable and had no characteristics of disfigurement; no active perforation of his tympanic membrane was shown.

10.  From March 5, 2014, the Veteran's left tympanic membrane disability is shown to be productive of a scar behind his left ear which is painful and has two (but no more) characteristics of disfigurement (i.e., a length in excess of 13 cm. and adherent to underlying tissue); no active perforation of his tympanic membrane is shown.

11.  Prior to January 20, 2010, the Veteran's scar on left forearm is shown to have been linear and painful, but not unstable.

12.  From January 20, 2010, the Veteran's scar on left forearm is shown to be linear, but not painful and not unstable.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  For status post radio-ulna left forearm fracture with limitation of flexion/extension, a rating in excess of 10 percent prior to March 5, 2014 is not warranted, and a 20 percent (but no higher) rating from March 5, 2014 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5206, 5207, 5208 (2015).

3.  For allergic rhinitis and sinusitis, a compensable rating prior to March 5, 2014 is not warranted, and separate ratings in excess of 10 percent each from March 5, 2014 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Codes 6513, 6522 (2015).

4.  For GERD, a 10 percent (but no higher) rating prior to March 5, 2014 is warranted, and a 30 percent (but no higher) rating from March 5, 2014 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7346 (2015).

5.  For left tympanic membrane disability, a compensable rating prior to March 5, 2014 is not warranted, and a 30 percent (but no higher) rating from March 5, 2014 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Code 6211, 4.118, Codes 7800, 7804 (2015).

6.  For scar on left forearm, a 10 percent (but no higher) rating prior to January 20, 2010 is warranted, and a compensable rating from January 20, 2010 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding service connection for bilateral hearing loss, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of his service connection claim prior to its initial adjudication.  June 2009 and August 2009 letters explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding ratings for status post radio-ulna left forearm fracture with limitation of flexion/extension, allergic rhinitis and sinusitis, GERD, left tympanic membrane disability, and scar on left forearm, as the rating decision on appeal granted service connection for these disabilities and assigned a disability rating and effective date for each award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  An October 2014 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Veteran's service treatment records and pertinent post-service treatment records (to include records from the Social Security Administration (SSA)) have been secured.  [While the Veteran alleged in a November 2009 statement that he had been receiving treatment at the VA Medical Center (VAMC) in Tuscaloosa, Alabama since November 2008, the treatment reports secured from that facility reflect that his earliest appointment at the Tuscaloosa VAMC occurred in March 2009, when it was noted that he was presenting that day in March 2009 "for the first time to establish his care as a new patient."  Therefore, the Board finds that there are no outstanding VA treatment reports available from that facility prior to that date in March 2009.]

The AOJ arranged for pertinent VA examinations in April 2009, January 2010, March 2012, June 2012, and March 2014.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the reports of the VA examinations contain sufficient findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's service-connected disabilities to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds that a medical opinion regarding the etiology of the claimed bilateral hearing loss is not necessary; absent any competent evidence suggesting that the Veteran has had such a disability during the period of claim, a medical nexus opinion is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for bilateral hearing loss and ratings for status post radio-ulna left forearm fracture with limitation of flexion/extension, allergic rhinitis and sinusitis, GERD, left tympanic membrane disability, and scar on left forearm, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service Connection for Bilateral Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for SNHL).  38 U.S.C.A. §§ 1112, 1137 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as SNHL or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

On VA audiology examination in January 2010, audiometric testing revealed the following findings.  For the Veteran's right ear, puretone thresholds were 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz, and his speech discrimination score on the Maryland CNC test was 98 percent.  For his left ear, puretone thresholds were 25 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz, and his speech discrimination score on the Maryland CNC test was 94 percent.  Such findings do not demonstrate a hearing loss disability in either ear under 38 C.F.R. § 3.385.

On VA audiology examination in March 2014, audiometric testing revealed the following findings.  For the Veteran's right ear, puretone thresholds were 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz, and his speech discrimination score on the Maryland CNC test was 96 percent.  For his left ear, puretone thresholds were 25 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz, and his speech discrimination score on the Maryland CNC test could not be reported, as the results obtained for the left ear were "deemed unreliable."  Such findings do not demonstrate a hearing loss disability in either ear under 38 C.F.R. § 3.385.

The evidence shows that the Veteran has not had a hearing loss disability (as defined by regulation) in either ear at any time during the pendency of the instant claim.  The Board reiterates that he did not assert at any time that his hearing acuity has worsened since the March 2014 VA examination, and has not submitted any evidence to indicate such; therefore, a new examination is not warranted.  In the absence of evidence of a current bilateral hearing loss disability, he has not presented a valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Ratings - In General

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

As will be discussed in more detail below for each disability individually, consideration of an extraschedular rating involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Ratings for Status Post Radio-Ulna Left Forearm Fracture with Limitation of Flexion/Extension

The Veteran is right-hand dominant, and therefore his left forearm is the minor forearm.  [The Board notes that the June 2012 VA elbow/forearm examination erroneously noted that he is left-hand dominant, but all of the other evidence of record supports that he is right-hand dominant.]

The Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension is rated under Code 5206, which provides the following criteria for limitation of flexion of the minor forearm.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees.  A 30 percent rating is warranted for flexion limited to 55 degrees.  A 40 percent rating is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5206.  Additionally, Code 5207 provides criteria for limitation of extension of the minor forearm limited to at least 45 degrees, and Code 5208 provides that a 20 percent rating is warranted when minor forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Codes 5207, 5208.

In determining the degree of limitation of motion for the Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for chronic pain in his left forearm.  A March 2009 SSA examination (located in VBMS) noted that he was able to flex his left elbow just past 90 degrees before he started having pain on active range of motion, that he was able to completely extend his left elbow, and that passive range of motion of the left elbow was complete.  A March 2009 VA treatment report noted that his left radius/ulna fracture had healed without union, and it was noted that he had left forearm pain due to this nonunion fracture.  March 2009 VA x-rays of his left forearm, status post open reduction internal fixation (ORIF) of left ulna and radial fractures, revealed adequate alignment of the bony structures and healing at the fracture sites, with no evidence of acute fractures.  An August 2009 VA treatment report noted that his left elbow flexion was limited actively secondary to pain and that extension was functional, but no degrees of range of motion were provided.

On VA joints examination in January 2010, the Veteran complained of continuing pain in his left forearm with an intensity of 4 out of 10 that increased with flare-up episodes.  Range of motion of his left elbow measured 145 degrees of flexion and 0 degrees of extension.  While objective evidence of pain was noted with active motion and following repetitive motion, range of motion of his left elbow was the same for flexion and extension after three repetitions.  Contemporaneous x-rays of his left forearm in January 2010 revealed plate fixation of both the diaphysis of the radius and ulna with well-healed fractures, without evidence of acute fracture or subluxation.

On VA elbow/forearm examination in June 2012, the Veteran complained of continuing pain in his left forearm.  Range of motion of his left elbow measured 133 degrees of flexion (with pain beginning at 95 degrees) and 6 degrees of extension (with pain beginning at 6 degrees).  Range of motion of his left elbow was the same (i.e., no loss of motion) for flexion and extension after three repetitions.  It was also noted that he had no flail joint, joint fracture, and/or impairment of supination or pronation.

On VA elbow/forearm examination on March 5, 2014, the Veteran complained of continuing pain in his left forearm which had worsened over time.  He noted that flare-ups did not impact the function of his left forearm.  Range of motion of his left elbow measured 100 degrees of flexion (with pain beginning at 90 degrees) and 10 degrees of extension (with pain beginning at 15 degrees).  After three repetitions, range of motion of his left elbow measured 100 degrees of flexion and 15 degrees of extension.  It was noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time; beyond repetitive motion testing, this limitation was anticipated to result in an additional loss of 10 to 15 degrees of left elbow flexion [which would reduce his 90 degrees of pain-free flexion to 75 degrees at worst], and no change in the other motions.  It was also noted that he had impairment of supination or pronation of the left forearm/elbow.  [The Board notes that an October 2014 rating decision granted a separate 20 percent rating under Code 5213 for status post radio-ulna left forearm fracture with limitation based on supination and pronation, effective March 5, 2014; this issue was not appealed and is not before the Board.]

Prior to March 5, 2014, the Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension is shown to have been characterized by pain, with flexion of the left elbow greater than 90 degrees and extension of the left elbow no more than 6 degrees, as evidenced by range of motion studies at a March 2009 SSA examination and at January 2010 and June 2012 VA examinations.  In addition, during such period, the disability is not shown to have been characterized by ankylosis, other impairment of flail joint, joint fracture, false flail joint, false movement, or impairment of supination or pronation; as such, Codes 5205, 5209, 5210, 5211, 5212, and 5213 cannot be applied.  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension, for the period prior to March 5, 2014, is not warranted.  See 38 C.F.R. § 4.71a, Codes 5206, 5207, 5208; see Fenderson, 12 Vet. App. at 126-127.

From March 5, 2014, the Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension is shown to be characterized by pain, with flexion of the left elbow limited to 75 degrees (when considering anticipated additional loss of motion after repetitive use) and extension of the left elbow no more than 15 degrees, as evidenced by range of motion studies at a March 5, 2014 VA examination.  In addition, during such period, the disability is not shown to be characterized by ankylosis, other impairment of flail joint, joint fracture, false flail joint, or false movement; as such, Codes 5205, 5209, 5210, 5211, and 5212 cannot be applied.  Furthermore, impairment of supination or pronation has been separately rated under Code 5213.  Accordingly, the Board finds that a 20 percent (but no higher) rating is warranted for the Veteran's status post radio-ulna left forearm fracture with limitation of flexion/extension, for the period from March 5, 2014.  See 38 C.F.R. § 4.71a, Codes 5206, 5207, 5208; see Fenderson, 12 Vet. App. at 126-127.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of minor elbow/forearm disability, but such greater degrees of minor elbow/forearm disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Ratings for Allergic Rhinitis and Sinusitis

For the period prior to March 5, 2014, the Veteran's allergic rhinitis and sinusitis were combined and rated noncompensable under Code 6522; from that date, his allergic rhinitis rating was increased to 10 percent under Code 6522, and his maxillary and frontal sinusitis was separately rated 10 percent disabling under Code 6513.  Code 6522 provides the following criteria for allergic or vasomotor rhinitis:  a 10 percent rating is warranted for such disability without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and a 30 percent rating is warranted for such disability with polyps.  38 C.F.R. § 4.97, Code 6522.  

Under the General Rating Formula for Sinusitis, a noncompensable (0 percent) rating is assigned when sinusitis is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent (maximum) rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R.  § 4.97, Diagnostic Code 6513.

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for chronic nasal congestion.  A December 2009 VA treatment report noted the results of a rhinolarygnoscopy which made no mention of any obstruction and revealed no polyps in either nasal cavity.

On VA respiratory examination in January 2010, the Veteran complained of sinus congestion and a productive cough.  It was noted that he took daily medication but with poor response.  Contemporaneous x-rays of his sinuses in January 2010 were normal, with no mention of obstruction or polyps.

A VA CT scan of the Veteran's sinuses in June 2010 indicated mucosal thickening involving the maxillary, sphenoidal, and ethmoidal sinuses, and he was prescribed a two-week course of medication.

On VA sinusitis/rhinitis examination in June 2012, the Veteran complained of a constant runny nose and cough.  It was noted that he did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, that he did not have complete obstruction on one side due to rhinitis, and that he did not have any nasal polyps.  A contemporaneous CT scan of his sinuses in June 2012 revealed mucosal thickening and secretions resulting in complete obstruction of the right sphenoethmoidal recess and partial occlusion of the left sphenoethmoidal recess and bilateral frontal recesses; however, such obstruction and occlusion were not noted to be indicative of obstruction of the nasal passage itself as a whole.

On VA sinusitis/rhinitis examination on March 5, 2014, the Veteran complained of chronic ongoing sinus congestion with frequent sinus infections requiring antibiotics.  It was noted that he did have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, but that he did not have complete obstruction on one side due to rhinitis, and that he did not have any nasal polyps.  No contemporaneous imaging studies were performed.  

Prior to March 5, 2014, the Veteran's allergic rhinitis and sinusitis is shown to have been characterized by sinus congestion; but not productive of greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction of the nasal passage on one side, or polyps, as evidenced by rhinolarygnoscopy findings in December 2009 and findings noted at January 2010 and June 2012 VA examinations.  Further, contemporaneous x-rays of his sinuses in January 2010 were normal.  Accordingly, the Board finds that a compensable rating for the Veteran's allergic rhinitis and sinusitis, for the period prior to March 5, 2014, is not warranted under either Code 6513 or 6522.  See 38 C.F.R. § 4.97, Code 6513, 6522; see Fenderson, 12 Vet. App. at 126-127.

From March 5, 2014, the Veteran's allergic rhinitis is shown to be productive of greater than 50 percent obstruction of the nasal passage on both sides; but not productive of complete obstruction of the nasal passage on one side or polyps, as evidenced by findings noted at a March 5, 2014 VA examination.  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's allergic rhinitis, for the period from March 5, 2014, is not warranted.  See 38 C.F.R. § 4.97, Code 6522; see Fenderson, 12 Vet. App. at 126-127.

Furthermore, a separate 10 percent rating for maxillary and frontal sinusitis has been awarded under Code 6513 from March 5, 2014.  The weight of the evidence of record shows that a higher rating for sinusitis is not warranted during this period as the disability has not been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The 2014 VA examination report specifically noted there were only three non-incapacitating episodes of sinusitis, no incapacitating episodes of sinusitis, and that the Veteran had not had sinus surgery.  For these reasons, the weight of the evidence is against a finding that an initial disability rating in excess of 10 percent under Diagnostic Code 6513 is warranted during this period.  See 38 C.F.R. §§ 4.3, 4.7.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of rhinitis and sinusitis disability, but such greater degrees of rhinitis and sinusitis disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Ratings for GERD

The Veteran's GERD is rated by analogy to Code 7346, which provides the following criteria for hiatal hernia.  A 10 percent rating is warranted for the presence of two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

VA clinical records throughout the period of claim have documented the Veteran's ongoing treatment for GERD.

On VA Persian Gulf examination in April 2009, it was noted that he frequently suffered from acid reflux disease and heartburn (for which he was taking medication daily), but that he was free of nausea and vomiting.

On VA esophagus examination in January 2010, the Veteran reported that he experienced GERD symptoms which included weekly nausea, daily heartburn/pyrosis, and daily regurgitation.  It was noted that he did not have any history of vomiting, dysphagia, esophageal distress, hematemesis, melena, or esophageal dilation.  He did not exhibit any signs of anemia, significant weight loss, or malnutrition.

On VA esophagus examination in March 2012, the Veteran reported that he experienced GERD symptoms which included reflux, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux (four or more times per year for less than one day), recurrent nausea (four or more times per year for less than one day), and periodic melena (four or more times per year for less than one day).  A contemporaneous upper endoscopy in April 2012 revealed reflux esophagitis, chronic carditis, and Barrett's metaplasia, but was negative for dysplasia.  On VA esophagus examination in June 2012, the Veteran reported that he experienced GERD symptoms which included pyrosis (heartburn).

An April 2013 VA treatment report (located in VBMS) noted the Veteran's complaint of waking up in the middle of the night with "serious reflux."  A June 2013 VA treatment report (located in VBMS) noted that every time he lay down it felt "like battery acid is going to come up."

On VA esophagus examination on March 5, 2014, the Veteran reported that he experienced GERD symptoms which included persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux (four or more times per year for 10 days or more).  It was noted that he did not have any other pertinent complications or symptoms.

Prior to March 5, 2014, the Veteran's GERD is shown to have been productive of at least two of the following symptoms: persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, and melena (with no anemia), as evidenced by rhinolarygnoscopy findings in December 2009 and findings noted at January 2010, March 2012, and June 2012 VA examinations; but not productive of all of these symptoms at once, and not productive of vomiting, material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Accordingly, the Board finds that a 10 percent (but no higher) rating is warranted for the Veteran's GERD, for the period prior to March 5, 2014.  See 38 C.F.R. § 4.114, Code 7346; see Fenderson, 12 Vet. App. at 126-127.

From March 5, 2014, the Veteran's GERD is shown to be productive of all of these symptoms at once: persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain, combined to be productive of considerable impairment of health, as evidenced by findings noted at a March 5, 2014 VA examination; but not productive of vomiting, material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Accordingly, the Board finds that a 30 percent (but no higher) rating is warranted for the Veteran's GERD, for the period from March 5, 2014.  See 38 C.F.R. § 4.114, Code 7346; see Fenderson, 12 Vet. App. at 126-127.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of GERD and hiatal hernia disability, but such greater degrees of GERD and hiatal hernia disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Ratings for Left Tympanic Membrane Disability

The Veteran's left tympanic membrane disability is rated under Codes 6211-7800.  Hyphenated codes are used when a rating for a particular disability under one Code is based upon rating of the residuals of that disability under another Code.  38 C.F.R. § 4.27.

Code 6211 provides that a 0 percent rating is warranted for perforation of tympanic membrane.  38 C.F.R. § 4.87, Code 6211.

Code 7800 provides the following criteria for scars or disfigurement of the head, face, or neck.  A 10 percent rating is warranted for such disability with one characteristic of disfigurement.  A 30 percent rating is warranted for such disability with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, for such disability with two or three characteristics of disfigurement.  A 50 percent rating is warranted for such disability with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, for such disability with four or five characteristics of disfigurement.  An 80 percent rating is warranted for such disability with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, for such disability with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Code 7800.  Additionally, Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id., Note (1).

The evidence of record during the period of claim reflects that the Veteran no longer has active perforation of his tympanic membrane, as such injury was repaired prior to the period of claim, and he is presently seeking an increase in the rating for the residual left ear scar.  [The Board notes that the Veteran is separately service-connected for tinnitus, which is not an issue that is currently on appeal.  In addition, the Veteran has also complained of residual hearing loss in his left ear, but audiometric findings during the period of claim do not demonstrate a hearing loss disability in either ear under 38 C.F.R. § 3.385, as outlined in the discussion above pertaining to his claim for service connection for bilateral hearing loss.]

On VA ear disease examination in January 2010, it was noted that the scar behind the Veteran's left ear measured 7 cm. in length and 0.5 cm. in width, and was linear in shape, superficial, nonadherent, nontender, and hypopigmented in coloration.

On VA ear disease examination in June 2012, it was indicated that the Veteran did not have any scars related to his left tympanic membrane disability; as such, no relevant scar findings were noted.

On VA ear disease examination on March 5, 2014, it was noted that the scar behind the Veteran's left ear was painful (consisting of tenderness with pressure on the scar), measured 16 cm. in length and 0.5 cm. in width, and was adherent to underlying tissue.  However, such scar was noted to not be unstable, with no abnormal pigmentation or texture.

Prior to March 5, 2014, the Veteran's left tympanic membrane disability is shown to have been productive of a scar behind his left ear which was neither painful nor unstable and had no characteristics of disfigurement, as evidenced by findings noted at January 2010 and June 2012 VA examinations.  In addition, there was no evidence of any active perforation of his tympanic membrane.  Accordingly, the Board finds that a compensable rating for the Veteran's left tympanic membrane disability, for the period prior to March 5, 2014, is not warranted.  See 38 C.F.R. § 4.87, Code 6211, 4.118, Codes 7800, 7804; see Fenderson, 12 Vet. App. at 126-127.

From March 5, 2014, the Veteran's left tympanic membrane disability is shown to be productive of a scar behind his left ear which is painful and has two (but no more) characteristics of disfigurement (i.e., a length in excess of 13 cm. and adherent to underlying tissue), as evidenced by findings noted at a March 5, 2014 VA examination.  In addition, there is no evidence of any active perforation of his tympanic membrane.  While the Veteran's scar behind his left ear meets the criteria for a 10 percent rating under Code 7804 (for having one painful scar), such scar also meets the criteria for a 30 percent rating under Code 7800 (for having two characteristics of disfigurement).  When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding (i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).  See 38 C.F.R. § 4.14.  Accordingly, to afford the Veteran the highest rating possible for his scar behind his left ear, the Board finds that a 30 percent (but no higher) rating shall be assigned for such scar under Code 7800, for the period from March 5, 2014.  See 38 C.F.R. § 4.87, Code 6211, 4.118, Codes 7800, 7804; see Fenderson, 12 Vet. App. at 126-127.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, while the Veteran is rated the maximum schedular rating of 0 percent for perforation of tympanic membrane under Code 6211, the Board finds that the schedular rating criteria reasonably describe his disability level and symptomatology, because he no longer has active perforation of his tympanic membrane (as such injury was repaired prior to the period of claim).  Furthermore, the schedular criteria under Code 7800 provide for ratings in excess of those assigned for greater degrees of head scar/disfigurement disability, but such greater degrees of head scar/disfigurement disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Ratings for Scar on Left Forearm

The Veteran's scar on left forearm is rated under Code 7805, which provides that scars and other effects of scars are to be evaluated under Codes 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under Codes 7800, 7801, 7802, or 7804.  [Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's scar on left forearm.]  Code 7801 provides criteria for scars not of the head, face, or neck that are deep and nonlinear.  Code 7802 provides criteria for scars not of the head, face, or neck that are superficial and nonlinear.  Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Codes 7801, 7802, 7804, 7805.

[The Board notes that the Veteran is separately service-connected for nerve damage to his left arm (under Code 8514), which is not an issue that is currently on appeal; for status post radio-ulna left forearm fracture with limitation based on supination and pronation (under Code 5213), which is not an issue that is currently on appeal; and for status post radio-ulna left forearm fracture with limitation of flexion/extension (under Code 5206), which has already been addressed above in relation to his claim for an increased rating for such disability.]

VA treatment reports in August 2009 and September 2009, as well as on January 7, 2010 (located in VBMS), noted the Veteran's complaints of left forearm pain, including pain over the incision site; on all three occasions, he was assessed with left forearm scar adhesions with tenderness, and was prescribed moist heat for the left forearm scar area and then scar massaging to release the scar adhesions with range of motion and strengthening exercises of the left forearm muscles.

On VA joints examination on January 20, 2010, it was noted that the Veteran had two left forearm scars.  The first scar (at the anterior aspect) measured 16.5 cm. in length and 0.5 cm. in width, and was nontender, hypopigmented in color, nonadherent, superficial, and linear in shape.  The second scar (at the lower anterior aspect) measured 11 cm. in length and 0.2 cm. in width, and was superficial, linear in shape, hypopigmented, nontender, and nonadherent to underlying tissue.  It was noted in the Medical Opinion section of the January 2010 examination that the Veteran had a well-healed longitudinal scar of the left forearm.

On VA scars examination in June 2012, it was noted that the Veteran had one scar on the inner aspect of his left forearm which was linear and measured 13 cm. in length.  It was noted that such scar was not painful and was not unstable.

On VA scars examination in March 2014, it was noted that the Veteran had one scar on his left forearm which was linear and measured 13 cm. in length and 1 cm. in width.  It was noted that such scar was not painful and was not unstable.

Prior to January 20, 2010, the Veteran's scar on left forearm is shown to have been linear and painful, but not unstable, as evidenced by findings outlined in August 2009, September 2009, and January 7, 2010 VA treatment reports.  As the scar is not nonlinear, Codes 7801 and 7802 cannot be applied.  Accordingly, the Board finds that a 10 percent (but no higher) rating is warranted for the Veteran's scar on left forearm under Code 7804 (for one or two painful scars), for the period prior to January 20, 2010.  See 38 C.F.R. § 4.118, Codes 7804, 7805; see Fenderson, 12 Vet. App. at 126-127.

From January 20, 2010, the Veteran's scar on left forearm is shown to be linear, but not painful and not unstable.  As the scar is not nonlinear, not painful, and not unstable, Codes 7801, 7802, and 7804 cannot be applied.  Accordingly, the Board finds that a compensable rating for the Veteran's scar on left forearm, for the period from January 20, 2010, is not warranted.  See 38 C.F.R. § 4.118, Code 7805; see Fenderson, 12 Vet. App. at 126-127.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of scar disability, but such greater degrees of scar disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

For status post radio-ulna left forearm fracture with limitation of flexion/extension: a rating in excess of 10 percent prior to March 5, 2014 is denied; an increased rating from March 5, 2014 is granted to 20 percent, but no higher, subject to the regulations governing payment of monetary awards.

For allergic rhinitis and sinusitis: a compensable rating prior to March 5, 2014 is denied; and separate ratings in excess of 10 percent each for allergic rhinitis and maxillary and frontal sinusitis from March 5, 2014 are denied.

For GERD: an increased rating prior to March 5, 2014 is granted to 10 percent, but no higher, subject to the regulations governing payment of monetary awards; an increased rating from March 5, 2014 is granted to 30 percent, but no higher, subject to the regulations governing payment of monetary awards.

For left tympanic membrane disability, a compensable rating prior to March 5, 2014 is denied; an increased rating from March 5, 2014 is granted to 30 percent, but no higher, subject to the regulations governing payment of monetary awards.

For scar on left forearm, an increased rating prior to January 20, 2010 is granted to 10 percent, but no higher, subject to the regulations governing payment of monetary awards; and a compensable rating from January 20, 2010 is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of an increased rating for tendinitis, status post right elbow epicondylitis, and for a TDIU rating.

Rating for Tendinitis, Status Post Right Elbow Epicondylitis

On VA examinations in April 2009 (for Persian Gulf), January 2010 (for joints), and March 2014 (for elbow/forearm), the Veteran reported that he had received steroid injections in his right elbow for treatment of pain.  The reports of such treatment are not currently of record and may contain potentially relevant evidence, and therefore such reports must be secured on remand.

In addition, on VA examinations in January 2010 (for joints) and June 2012 (for elbow/forearm), the Veteran reported having flare-ups of right elbow pain, but neither examination report specifically detailed the degree of additional range of motion loss due to pain during such flare-ups, and neither examiner explained why this information could not feasibly be provided.  Therefore, on remand, an addendum medical opinion addressing these findings should be secured.



TDIU Rating

The claim for a TDIU rating is inextricably intertwined with the increased rating claim (for tendinitis, status post right elbow epicondylitis) remaining on appeal, as the evidence received in connection with, and the determination on, such claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his tendinitis, status post right elbow epicondylitis, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified, to specifically include all reports of steroid injections for treatment of his right elbow pain.

2.  Return the record to the VA examiner who conducted the January 2010 VA joints examination or the June 2012 VA elbow/forearm examination (or in the alternative, to the VA examiner who conducted a March 2014 VA elbow/forearm examination, at which time the Veteran did not report any flare-ups of right elbow pain).  The examiner must review the entire record (to include this remand).  With regard to the Veteran's reports of flare-ups of right elbow pain at the January 2010 and June 2012 examinations, the examiner should provide an addendum which specifically details the degree of additional range of motion loss due to pain during such flare-ups.  If this information cannot feasibly be provided, the examiner must specifically explain why this is the case.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If none of these three VA examiners are available, the AOJ should arrange for the record to be reviewed by another appropriate medical provider for the opinion sought.

If further examination of the Veteran is deemed necessary for the opinion sought, such examination should be arranged.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for an increased rating for tendinitis, status post right elbow epicondylitis, followed by the claim for a TDIU rating (after any further development indicated and in light of the determination made on the increased rating issue).  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


